EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Sergio D. Filice on August 1, 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 7, the recitation “a valve body defining” is changed to –a valve body, defining--.
In claim 9, line 11, the recitation “applying a second cladding material adjacent the first end” is changed to –applying a second cladding material, via at least one of fusion or welding, adjacent the first end--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8 and 21, the closest prior art does not disclose or render obvious the method including the step of applying cladding, via at least one of fusion or welding, to at least a portion adjacent a first end of the first sleeve, in combination with the remaining limitations of base claim 1.
Regarding claims 9-14, the closest prior art does not disclose or render obvious the method including the step of applying a second cladding material, via at least one of fusion or welding,  adjacent the first end of the first shaft bore, in combination with the remainder limitations of base claim 9.
Regarding claims 15-20, the closest prior art does not disclose or render obvious the method wherein a single cladding material engaging both the first and second ends of the first sleeves, in combination with the remainder limitations of base claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753